Exhibit 10.1

 

[image_001.jpg] 

 

PROMISSORY NOTE

 

Principal

$151,200.00

Loan Date

06-18-2020

Maturity

06-18-2025

Loan No
<REDACTED>

Call / Coll

OP

Account

***

Officer EMG Initials References in the boxes above are for Lender's use only and
do not limit the applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

QS ENERGY, INC.2

6-400 Kuykendahl Rd #C180-313

Tomball, TX 77375-2882

Lender:

CADENCE BANK, N.A.

SBA Middle Georgia

Duluth Branch

1970 Satellite Blvd

Duluth, GA 30097

 

 

 

Principal Amount: $151,200.00 Date of Note: June 18, 2020

 

PROMISE TO PAY. QS ENERGY, INC. ("Borrower") promises to pay to CADENCE BANK,
N.A. ("Lender"), or order, in lawful money of the United States of America, the
principal amount of One Hundred Fifty-one Thousand Two Hundred & 00/100 Dollars
($151,200.00), together with interest on the unpaid principal balance from June
18, 2020, until paid in full.

 

PAYMENT. Borrower will pay this loan in accordance with the following payment
schedule, which calculates interest on the unpaid principal balances as
described in the "INTEREST CALCULATION METHOD" paragraph using the interest
rates described in this paragraph: 53 monthly consecutive principal and interest
payments of $2,584.57 each, beginning January 2, 2021, with interest calculated
on the unpaid principal balances using an interest rate of 1.000% per annum
based on a year of 360 days; and one principal and interest payment of
$18,775.37 on June 18, 2025, with interest calculated on the unpaid principal
balances using an interest rate of 1.000% per annum based on a year of 360 days.
This estimated final payment is based on the assumption that all payments will
be made exactly as scheduled; the actual final payment will be for all principal
and accrued interest not yet paid, together with any other unpaid amounts under
this Note. Unless otherwise agreed or required by applicable law, payments will
be applied first to any accrued unpaid interest; then to principal; and then to
any late charges. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 30/360
simple interest basis; that is, with the exception of odd days before the first
full payment cycle, monthly interest is calculated by applying the ratio of the
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by a month of 30 days. Interest for the odd days before the
first full month is calculated on the basis of the actual days and a 360-day
year. All interest payable under this Note is computed using this method.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: CADENCE BANK, N.A., 3500
Colonnade Parkway, Suite 600 Birmingham, AL 35243.

 

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment, regardless of
any partial payments Lender has received.

 

 

 

 

 



   

 

 

  PROMISSORY NOTE   Loan No: 22159438 (Continued) Page 2



 

 

INTEREST AFTER DEFAULT. Upon default, at Lender's option, and if permitted by
applicable law, Lender may add any unpaid accrued interest to principal and such
sum will bear interest therefrom until paid at the rate provided in this Note.
Upon default, the total sum due under this Note will continue to accrue interest
at the interest rate under this Note, with the final interest rate described in
this Note applying after maturity, or after maturity would have occurred had
there been no default. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note: Payment Default. Borrower fails to make any payment
when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

 

 

 

 



   

 

 

  PROMISSORY NOTE   Loan No: 22159438 (Continued) Page 3



 

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

SBA. When SBA is the holder, this Note will be interpreted and enforced under
Federal law, including SBA regulations. Lender or SBA may use state or local
procedures for filing papers, recording documents, giving notice, foreclosing
liens, and other purposes. By using such procedures, SBA does not waive any
Federal immunity from state or local control, penalty, tax, or liability. As to
this Note, Borrower may not claim or assert against SBA any local or state law
to deny any obligation, defeat any claim of SBA, or preempt Federal law.

 

PAYCHECK PROTECTION PROGRAM . Lender is making this loan pursuant to the
Paycheck Protection Program (the "PPP") created by Section 1102 of the
Coronavirus Aid, Relief, and Economic Security Act (the "CARES Act") and
governed by the CARES Act, section 7(a)(36) of the Small Business Act, any rules
or guidance that has been issued by the Small Business Administration
implementing the PPP, or any other applicable Loan Program Requirements, as
defined in 13 CFR 120.10, as amended from time to time (collectively "PPP Loan
Program Requirements"). Notwithstanding anything to the contrary herein,
Borrower (a) agrees that this Promissory Note shall be interpreted and construed
to be consistent with the PPP Loan Program Requirements and (b) authorizes the
Lender to unilaterally amend any provision to the Promissory Note to the extent
required to comply with the PPP Loan Program Requirements.

 

NOTE FORGIVENESS. Borrower may apply to Lender for forgiveness of the amount due
on this Note in an amount equal to the sum of the following costs incurred by
Borrower during the 8-week period beginning on the date of first disbursement of
this Note:

a.Payroll costs

b.Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or principal on a covered mortgage obligation)

c.Any payment on a covered rent obligation

d.Any covered utility payment

 

The amount of forgiveness shall be calculated (and may be reduced) in accordance
with the requirements of the PPP, including the provisions of Section 1106 of
the CARES Act. Not more than 25% of the amount forgiven can be attributed to
non-payroll costs. If Borrower has received an Economic Injury Disaster Loan
("EIDL") advance, then the amount of the advance shall be subtracted from the
loan forgiveness amount.

 

BORROWER'S CERTIFICATION. In connection with the application submitted to Lender
for a loan under the PPP, Borrower hereby certifies to the Lender the following:

a. The "Average Monthly Payroll" that Borrower reported in the Application was
calculated in accordance with the instructions for the PPP Application Form (SBA
From 2483).

b. Borrower had and has the requisite corporate power and authority to execute
and deliver the Application and any related documents, and to perform Borrower's
obligations thereunder.

c. Borrower understands that this Borrower Certification is being delivered to
Lender in addition to the representations, authorizations and certifications
Borrower made in the Application. Borrower further understands that the Lender
will rely on the statements contained in this Borrower Certification and the
Application for purposes of making a loan to Borrower under the Program.

 

 

 



   

 

 

  PROMISSORY NOTE   Loan No: 22159438 (Continued) Page 4



 

 





d. The statements contained in this Borrower Certification and the
representations, authorizations and certifications in the Application are true
and correct in all respects.

e. Borrower agrees to indemnify and hold harmless Lender, its officers,
directors, employees, agents and controlling persons thereof, past, present or
future, from and against any and all liabilities, losses, costs, damages and
expenses, including costs and reasonable attorneys' fees arising out of or
related to any loan made by Lender to Borrower under the PPP, including any
misrepresentation, omission, or inaccuracy contained in this Borrower's
Certification, the Application or any supporting documentation provided by
Borrower in connection with obtaining a loan under the PPP.

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's costs of
collection, including court costs and fifteen percent (15%) of the principal
plus accrued interest as attorneys' fees, if any sums owing under this Note are
collected by or through an attorney at law, whether or not there is a lawsuit,
and legal expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), and appeals. If not prohibited by
applicable law, Borrower also will pay any court costs, in addition to all other
sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Georgia without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Georgia.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Gwinnett County, State of Georgia.

 

COLLATERAL. This loan is unsecured.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting agency. Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: CADENCE BANK, N.A. 3500 Colonnade Parkway, Suite 600
Birmingham, AL 35243.

 

 

 

 



   

 

 

  PROMISSORY NOTE   Loan No: 22159438 (Continued) Page 5



 

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties waive any right to require Lender to take action against any other party
who signs this Note as provided in O.C.G.A. Section 10-7-24 and agree that
Lender may renew or extend (repeatedly and for any length of time) this loan or
release any party or guarantor or collateral; or impair, fail to realize upon or
perfect Lender's security interest in the collateral; and take any other action
deemed necessary by Lender without the consent of or notice to anyone. All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made. The
obligations under this Note are joint .and several.

 

THIS NOTE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS NOTE IS AND SHALL
CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

 

BORROWER:

 

 

QS ENERGY, INC.

 

 

By: /s/ Michael
McMullen                                                                    

Michael McMullen, Chief Financial Officer of QS ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

